                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

Nelda Kellom, as Personal Representative
of the Estate of Terrance Kellom, Deceased,
et al.,

       Plaintiffs,

v.                                                    Case No. 17-11084

Mitchell Quinn, et al.,                               Sean F. Cox
                                                      United States District Court Judge
      Defendants.
_____________________________________/

                             OPINION & ORDER
                 ON DEFENDANTS’ SUMMARY JUDGMENT MOTIONS

       Terrance Kellom was shot and killed when a United States Marshal Detroit Fugitive

Apprehension Team was attempting to arrest him at a house in Detroit, Michigan on April 27,

2015. Thereafter, his Estate and his relatives filed this action, asserting multiple claims against

several Defendants. A number of claims have since been dismissed. Following the close of

discovery, Defendants filed summary judgment motions as to the remaining claims. The parties

have fully briefed the issues and the Court heard oral argument on May 2, 2019.

       As explained below, the Court shall GRANT the City of Detroit Defendants’ summary

judgment motion to the extent the Court rules that: 1) Defendants Eaton and Fitzgerald are

entitled to qualified immunity as to the Bivens excessive force claims asserted against them in

Count I; 2) the Steagald claims in Count VII are only cognizable as Bivens claims, not § 1983

claims, because the officers were acting under federal and not state law, and they only remain as

to the officers in their individual capacities; 3) Defendants Eaton and Fitzgerald (and Quinn) are


                                                 1
entitled to qualified immunity as to the Steagald claims asserted in Count VII; and 4) the Monell

liability count, Count VIII, fails as a matter of law because there is no basis for imposing

municipal liability in this action that has no viable § 1983 claims.

        In addition, the Court shall GRANT the summary judgment motion filed by the United

States because the Court concludes that it lacks subject matter jurisdiction over the Estate’s

Federal Tort Claims Act claims in this action.

        Finally, the Court shall GRANT IN PART AND DENY IN PART the summary

judgment motion filed by Defendant Quinn. The Court grants the motion to the extent that the

Court rules that Defendant Quinn is entitled to qualified immunity as to the Steagald claims

asserted by Kevin and Teria Kellom. The motion is DENIED as to the Estate’s excessive force

claim, asserted under Bivens, in Count I. As to that claim, construing the evidence in the light

most favorable to Plaintiffs, there is a genuine issue of material fact as to whether Defendant

Quinn committed a constitutional violation by virtue of having used excessive force. That claim

shall proceed to a jury trial.

                                         BACKGROUND

        On April 6, 2017, Plaintiff Nelda Kellom, as Personal Representative of the Estate of

Terrance Kellom, Deceased (“the Estate”), filed this action. The Estate’s original complaint

named the following Defendants: 1) Immigration and Customs Enforcement Agent Mitchell

Quinn; 2) Detroit Police Officer Darell Fitzgerald; and 3) Detroit Police Officer Treva Eaton.

Plaintiff’s original complaint included the following four counts: 1) “Bivens Claim” (Count I); 2)

“42 U.S.C. § 1983 – Excessive Force and/or Unlawful Use of Deadly Force” (Count II); 3) “§

1983 Conspiracy by Defendants” (Count III); and 4) “Wrongful Death [under] Michigan


                                                 2
Wrongful Death Act, Mich. Comp. Laws § 600.2922 et seq,” (Count IV).

       On April 16, 2018, Plaintiff’s Counsel filed a motion seeking leave to file an amended

complaint. Thereafter, Defendants filed responses indicating that, while they do not concede that

the claims asserted against them are valid and that they may file motions challenging the claims

asserted against them, they do not oppose the motion to amend. Thus, on May 3, 2018, the Court

issued an order granting leave to file a First Amended Complaint.

       On May 4, 2018, Plaintiff filed a First Amended Complaint which added named parties

and claims. In addition to the Estate, seven of the Decedent’s family members asserted claims in

Plaintiffs’ First Amended Complaint. Those “Non-Estate Plaintiffs” included: 1) the Decedent’s

mother in her individual capacity (Nelda Kellom); 2) the Decedent’s father, Kevin Kellom; 3)

the Decedent’s two adult sisters (Teria Kellom and Lawanda Kellom) and his adult brother

(Terrell Kellom); and 4) the Decedent’s two minor children, joined in the lawsuit through their

mother and personal representative, Janay Williams.

       The First Amended Complaint included the following eight counts: 1) a Bivens excessive

force claim (Count I); 2) a § 1983 excessive force claim (Count II); 3) a § 1985 conspiracy claim

(Count III); 4) a Bivens conspiracy claim (Count IV); 5) a wrong death claim under Michigan

law (Count V); 6) a claim for intentional infliction of emotional distress under Michigan law

(Count VI); 7) a Steagald claim (Count VII); and 8) a § 1983 Monell liability claim (Count VIII).

       The parties later agreed that the United States would be substituted for Defendants Eaton

and Fitzgerald at to Counts V and VI. (See ECF No. 41).

       In May of 2018, Defendants filed motions to dismiss. In an Opinion and Order issued on

August 29, 2018, this Court: 1) dismissed Count VII against the United States because the


                                                3
United States has not waived sovereign immunity as to alleged violations of the Constitution; 2)

dismissed Counts V and VI without prejudice, as to the “Non-Estate Plaintiffs” because they

failed to exhaust administrative remedies prior to filing Federal Tort Claims Act claims against

the United States; 3) dismissed Count IV (the Bivens Conspiracy claim) because that claim is not

cognizable as to the Estate, as the First Amended Complaint expressly alleges that the

conspiracy began after the Decedent’s death; 4) dismissed all “Non-Estate Plaintiffs” from all

remaining counts, except Count VII, because they lack standing to assert those claims, because

unlike the Estate they cannot assert a claim based on a violation of the Decedent’s constitutional

rights; 5) dismissed Counts II and VIII as to Eaton and Fitzgerald as Plaintiffs agreed that should

be done; 6) dismissed Count III for failure to identify a racial or other class-based invidious or

discriminatory animus underlying the alleged conspirators actions; 7) dismissed any claims

asserted against Chief Craig in his individual capacity because the First Amended Complaint

includes no allegations as to his personal involvement, and because Plaintiffs’ Counsel stated

during oral argument that no claims are brought against Craig in his individual capacity; and 8)

dismissed Count VIII (the municipal liability claim) against officers Eaton and Fitzgerald

because, as Plaintiffs’ Counsel agreed during oral argument, there is no basis for a municipal

liability claim against them. (ECF No. 52).

       Following the close of discovery, Defendants filed summary judgment motions as to the

remaining claims in this action.

       As to the City of Detroit Defendants, there are three counts that remain as to them: 1) the

Bivens excessive force claim (Count I), asserted against Defendants Eaton and Fitzgerald; 2) the

Steagald claims asserted by Kevin and Teria Kellom against Defendants Eaton and Fitzgerald


                                                 4
(Count VII); and the Monell liability count, asserted against Chief Craig and the City of Detroit

(Count VIII). The pending motion seeks summary judgment as to all of those claims.

       As to the United States, the following claims remain against it in this action: 1) the

Estate’s Wrongful Death claim under Michigan law (in place of Quinn, Eaton, and Fitzgerald);

and 2) the Estate’s Intentional Infliction of Emotional Distress claim under Michigan law (in

place of Quinn, Eaton, and Fitzgerald). The United States seeks summary judgment in its favor

as to both counts.

       Finally, as to Defendant Quinn, the following claims remain against him: 1) the Bivens

excessive force claim asserted in Count I; and 2) Kevin and Teria Kellom’s Steagald claims in

Count VII. Quinn filed his own summary judgment motion, seeking summary judgment in his

favor as to both claims.

       After the motions were fully1 briefed by the parties, the Court heard oral argument on all

three of the summary judgment motions on May 2, 2019.2

       The following material facts are gleaned from the evidence submitted by the parties,

viewed in the light most favorable to Plaintiffs, the non-moving party.

       On April 27, 2015, the United States Marshals Service’s Detroit Fugitive Apprehension

Team (“DFAT”), including Immigration and Customs Enforcement Agent Mitchell Quinn




       1
        Plaintiffs requested, and were granted, approximately 30 additional days to respond to
the motions. (See ECF No. 87). Although Defendants filed briefs within the page limitations set
forth by the local rules, the Court also allowed Plaintiffs to file briefs with an additional five
pages for each of their three response briefs. (ECF No. 92).
       2
        Prior to the hearing, the Court ordered counsel for the parties to be prepared to discuss
two relevant cases at the hearing. (See ECF No. 109).


                                                 5
(“Quinn”), and City of Detroit Police Officers Darell Fitzgerald (“Fitzgerald”) and Treva Eaton

(“Eaton”) was conducting an investigation as to the whereabouts of Terrance Kellom. (Defs.’ &

Pls.’ Stmts. at ¶ 6). “Terrance Kellom was wanted on an arrest warrant for armed robbery and

for a weapons offense.” (Id. at ¶ 7).

       On the date of the incident, Terrance Kellom was 20 years old and weighed 145 pounds.

(Autopsy Report, Ex. B to Pls.’ Br.).

       Officers on the DFAT conducted an investigation, in order to locate Terrance Kellom.

Fitzgerald’s Report of Investigation indicates that on April 27, 2015, he and other officers first

went to the Terry Street address in Detroit, Michigan that was listed on Terrance Kellom’s

driver’s license. (ECF No. 79-12). There, they spoke with a woman who stated that she was a

new tenant at that address, and that she had never seen or heard of Terrance Kellom.

       Then, based on contacts that Terrance Kellom had while at a correctional facility, the

officers learned the name and address of Terrance’s girlfriend, Janay Williams, who lived on

Princeton Street in Detroit. (Id.). While Fitzgerald was en route to that address, another team

member, Brian Behrend, advised that there was a black male fitting the description of Terrance

Kellom walking out the front door at the Princeton Street address, with an unknown black female

who was sweeping glass from around a green Impala. Once officers arrived there, they spoke

with Janay Williams and Adrienne Williams. Adrienne told the officers that Terrance Kellom

had broken the window to her vehicle and that Terrance might be staying with his father on

Evergreen. Janay made statements confirming that she was Terrance’s girlfriend, and told the

officers that when Terrance left he was angry and told her he was going to burn her house down.

Janay, who the officers spoke with separately, told them that Terrance was staying with his


                                                 6
father on Evergreen. Janay added that Terrance drove a four door Ford Taurus with a green

sticker in the rear window. (Id.).

       Eaton then established surveillance at the home on Evergreen and advised the team that

Terrance Kellom was seen entering and exiting the house and that his car was parked in the

driveway. (Id.). Defendant Eaton continued surveilling the house on Evergreen, and saw

Terrance Kellom enter the house again and remain inside. (Id.; see also Eaton Dep. at 36-37).

       The decision was made to approach the house in an attempt to make contact with

Terrance Kellom. (Behrend Decl. at 1).

       The officers had an arrest warrant for Terrance Kellom but did not have a search warrant

for the home on Evergreen Street.

       Eaton testified that she believed that Terrance Kellom lived at the house on Evergreen

and, therefore, the officers could enter the house because they had an arrest warrant for Terrance,

who was inside the house:

       Q.      So for all intents and purposes when you went to the Evergreen address,
               you thought that Mr. Kellom lived at that address?
       A.      Yes.
       Q.      So if you’re armed with an arrest warrant and you believe that Mr. Kellom
               lived at that address, did you believe that you don’t need a search warrant?
               MR. HELMS: Object to form.
               MR. PADDISON: Foundation.
               You can answer.
       A.      No. We had filed an arrest warrant.
       ....
       Q.     You first surveilled, surveilled Terrance Kellom, correct?
       A.     Yes I saw him come out of the house.
       Q.     Okay. And you saw him go back in the house; --
       A.     Yes.
       Q.     – is that correct?
              Is there any reason why you didn’t just sit there and wait until the judge or
       magistrate entered a search warrant?
              MR. PADDISON: Objection, form, foundation. You can answer.

                                                7
       A.      There is no reason.
       Q.      (Continuing by MR. AYAD): Okay. And there was no reason because
               you believed he lived there?
       A.      Correct.

(Eaton Dep. at 35-36).

        Terrance’s father, Kevin Kellom, answered the door when the officers approached the

front door of the house on Evergreen.

       Kevin Kellom’s Statement And Deposition Testimony Relating To Officers Entering
       His House

       In an interview with police officers on April 27, 2015, the date of the incident, Kevin

Kellom testified as follows regarding the officers’ entry into his house:

       OFCR SANCHEZ:          Can you tell me what happened today at your house?
       KEVIN KELLOM:          Me, my son, my fiancé, my daughter and my son-in-law
                              was upstairs and we was talking.
       OFCR SANCHEZ:          When you say your – your son and your fiancé, can you
                              name who, who they were?
       KEVIN KELLOM:          Okay. Me, Yvette Johnson, Terrance Kellom, Teria
                              Kellom, Anthony Coleman and Vonnie. I don’t know her
                              last name.
                                      And we was upstairs and we was talking.
                              And I see a dri – a car pull up in my driveway. I’ve
                              got cameras on my house. I see a car pull up in my
                              – a truck pull up in my driveway and almost hit my
                              fence. . . .
                                      So I come downstairs. I look, I see some
                              guys looking in my window. I saw the vest that
                              said “Police.” I’m thinking the police ain’t got no
                              business being at my house, you know, so I opened
                              the door.
                                      He says, “Who all here with you?”
                              And I started naming who all was here with me.
                              He break out and says, “Open the door.”
                                      I said, “Open the door for what?” I said,
                              “You got a search warrant?”
                                      He said, “Open your door,
                              sir.”
                                      I opened the door.

                                                 8
       ....
       OFCR SANCHEZ:          And how many did you see at that time?
       KEVIN KELLOM:          It was one, two – it was three on the porch, it was two in
                              front of the house and there was one right here on the side
                              of the house.
       OFCR SANCHEZ:          And you’re saying all of them had police stuff, vests?
       KEVIN KELLOM:          All of them had “Police” on, yes, yes.
       OFCR SANCHEZ:          And at that time you said you answered the door?
       KEVIN KELLOM:          I opened the door, yes. I answered the door.
       OFCR SANCHEZ:          Is there two parts to your door or how many –
       KEVIN KELLOM:          No. There’s two. It’s – no, one part. It’s on the front door.
                              I open the first door.
       OFCR SANCHEZ:          Okay.
       KEVIN KELLOM:          And I still had the screen door closed.
       OFCR SANCHEZ:          All right.
       KEVIN KELLOM:          And he said, “Open your door.”
                                      I said, “Open my door for what?”
                              I said, “What’s the problem? I said, “I didn’t call the
                              police.”
                                      And the other guy said, “Open the motherfucking
                              door or I’m going to tear it down.”
                                      I opened the door and I let them in. I ain’t got
                              nothing to hide from the police. I let them in.
                              I mean my –
       OFCR SANCHEZ:          Do you remember what they looked like?
       KEVIN KELLOM:          It was – one of them was the guy who shot my son.

(Defs.’ Ex. 6 at 1-3; 10-11) (emphasis added).

       During his September 14, 2018 deposition in this case, Kevin Kellom testified that he did

not give the officers consent to enter his home:

       Q.      Before they entered the house did any of the officers ask for consent to
               enter your house?
       A.      No. No.
       Q.      They didn’t even ask you?
       A.      No. They kept asking me was Terrance there.
       Q.      Did you ever tell them they could come in?
       A.      No, of course not.

(Defs.’ Ex. 7 at 25).

       Kevin testified that he answered the door when the police arrived at the house. (Kevin

                                                   9
Kellom Dep. at 16-17). He testified that the officers indicated they were looking for Terrance.

Kevin testified that he asked the officers if they had a warrant and they responded that they had a

warrant to enter the house. Kevin testified that he asked to see it and then he and the officers

argued back and forth. Kevin testified that an officer “snatched” the door open and the officers

entered and went up stairs. (Id. at 18-21).

        Agent Quinn’s Deposition Testimony Regarding His Entry Into The House

        Quinn’s motion asserts that other officers entered the house before he did and that he

only entered the house after he heard a call for backup. During his deposition in this case, Quinn

testified as follows:

        Q.      There came a time that you went in to the house; is that correct?
        A.      Only after I was called in to the house, after the other officers had already
                entered the home.
        Q.      What were you called? How were you called to enter the home?
        A.      Via radio, Mr. Kellom had been found hiding on the second floor of the
                home in an attic, a crawl space.
        Q.      Okay. Well, who called you and what did they say on the radio?
        A.      I cannot recall what was said on the radio. Assistance was asked and the
                other officer was asked to come into the home, because the subject was
                being noncompliant, making threats.
        Q.      You don’t know who called, though?
        A.      If I had to assume, I want to say, it was Officer Baron. I’m not for certain.
        Q.      Okay. And you were called to provide assistance?
        A.      Yes.
        Q.      What – you know, in your law enforcement wordage, what does
                “assistance” mean?
        A.      Assistance could mean anything. You could provide medical assistance.
                You could provide support for someone that’s hostile. Assistance is
                anything.
        ....
        Q.      Okay. That’s what I wanted to get to. Thank you.
                So, you heard over the radio that you needed – that someone needed
                assistance, correct, sir?
        A.      No. What I heard over the radio was somebody requesting an additional
                body. They asked for another person.
        Q.      Well, then please tell me exactly what you heard, because I thought, you

                                                 10
               said, you heard that they needed assistance.
       A.      Sir, exactly what I told you was that I can’t recall what was said over the
               radio.
               What was asked for – what our – what I remember is they asked for
               another person. They asked for another body. Asking for another body,
               another person, you are requesting assistance in asking for an additional
               body or another person.
       Q.      I want to know exactly how you heard it; now how transcribed (sic) –
               What exactly did you hear over the radio?
       MR. TOOMEY: Objection, asked and answered.
       THE WITNESS: I cannot tell you what was exactly said over the radio. What I
       can tell you is they asked for an additional person for assistance.
       ....
       Q.      So, your answer is you don’t know exactly what was said, but you
               understood it that you needed another person or assistance in that
               situation; is that a correct statement?
       A.      Yes.
       Q.      Okay. Thank you.
               What did you do then, Agent Quinn, right immediately after that?
       A.      Proceeded in to the house.
       Q.      When you proceeded in to the house, did you think that this was a
               situation that could be hostile?
       A.      Any situation that you dealing with in law enforcement has the potential to
               be hostile. You have to take every situation seriously.

(Quinn Dep. at 87-93). Later, while examined by his own counsel, Quinn testified as follows:

       Q.     At some point, there was a request for backup while you were still
              outside?
       A.     Yes.
       Q.     And I can’t remember – Can you recall who made that request?
       A.     Not offhand. I know Deputy Baron was the one that was engaging with
              Mr. Kellom. Adam, it may have been him.
       Q.     I think, you said, you can’t recall whether you heard it over the radio?
       A.     Everything is broadcast over the radio. Going back to his objection, when
              the floors are being cleared in a home, it’s broadcast over the radio. The
              level three is clear. Level two is clear. Moving to his level, going here, all
              that information is broadcast over the radio, so, we know where people’s
              relative location is inside of the home. Once they got up to the second
              floor of the house, it was called out that he was found in the attic.
       Q.     “He” being Mr. Kellom?
       A.     Mr. Kellom.
       Q.     When the request for backup was made, what tone of voice was the person
              using?

                                               11
       A.      It was an excited voice. I mean, “We need somebody else in here!” And
               later on, I discovered, I do not recall if it was going into the house or once
               I got in the house that Mr. Kellom was claiming he had a weapon.

(Quinn Dep. at 145-46) (emphasis added).

       Kevin Kellom’s April 27, 2015 Interview Regarding The Shooting

       On the date of the incident, Kevin Kellom was interviewed. (Defs.’ Ex. 6). During that

interview, Kevin Kellom stated that a few officers initially entered the house and went upstairs

looking for Terrance, while Kevin remained on the main floor. He said the events leading to the

shooting unfolded very quickly. (Id. at 54-55). He said that he heard commotion coming from

upstairs, hearing things like “show me your hands motherfucker,” “freeze mother fucker,” etc.

More officers then entered the house, including the officer who ultimately shot his son, who

quickly ran upstairs. Kevin heard what he thought was officers coming down the stairs with his

son. (Id. at 40, “I just heard them coming down the stairs” and 42; Id. at 39 “All I know is that

somehow they got from upstairs, downstairs . . . ”). Then Terrance and some officers were in the

hallway on the main floor, while Kevin was in the dining room with an officer. Terrance called

out for his father and reached for him. Kevin heard a pop, pop, pop, as shots were fired. Kevin

saw the shots strike Terrance, and saw his body jerk. Terrance backed up as he was shot.

Terrance fell to his knees. More shots were fired after that. Kevin stated that Terrance did not

have anything in his hands when he was shot and that his hands were upwards and open. (Id. at

27-28 & 37). After the shooting, Kevin heard a female officer say out loud, “Why did he shoot?

Why did he shoot him?” (Id. at 47).

       Kevin Kellom’s September 14, 2018 Deposition Testimony Regarding The Shooting

       Kevin Kellom was deposed in this action on September 14, 2018 – more than three years


                                                12
after the shooting. Kevin testified that officers entered the house and two went upstairs looking

for Terrance. (Kevin Kellom Dep. at 26). Kevin again testified that the events unfolded very

quickly. (Id. at 57). Kevin heard commotion coming from upstairs, things like “freeze mother

fucker.” (Id. at 27-28). Kevin testified that he heard officers bringing Terrance down the stairs:

       Q.      At this point in time you can’t see anything you are hearing things?
       A.      Yeah, I’m hearing the intensity coming downstairs like bumping, you
               know like bumping.

       ....
       Q.      Can I stop you there? While your son is on the stairs with the officers –
       A.      Bringing him downstairs.
       Q.      – can any nonofficer see him on the stairs?
       A.      It was two officers in front and two officers in back of him that was
               bringing him down.
       Q.      How do you know that?
       A.      Because when they came downstairs and the shooting started two of the
               officers ducked off into those two back bedrooms right there and one
               officer ducked off in the bedroom.
       Q.      Could your daughter or Fonnie see Terrance as he was on the stairs?
       A.      Yes. We all saw him when they brought him down the stairs.
       Q.      No. I’m asking while he’s still on the stairs.
       A.      No, No. No one could see him on the stairs because we as like the way my
               stairs is there’s a hallway and then my stairs, the living room and the
               dining room (indicating). Can no one see nobody on the stairs.
       Q.      Were you able to see your son when he first left the stairs and entered the
               hallway?
       A.      Yes. Yes.

(Id. at 29-30) (emphasis added). But at another point during his deposition, Kevin testified that

he saw his son walking down the stairs. (Id. at 107).

       Kevin testified that Terrance’s hands were free and that while Terrance was cussing at

the officers, he was not struggling or resisting. (Id. at 31). Kevin told his son to “lay it on

down” (ie., go with the officers). His son shrugged his shoulders and said “but dad,” when

Kevin suddenly heard the “pop, pop, pop” of shots ring out. (Id. at 33). Kevin testified that


                                                 13
Terrance was in the hallway and Kevin was still in the dining room when the shooting occurred.

Kevin testified that Terrance’s hands were upwards and out when he was shot and that Terrance

had nothing in hands. (Id. at 39-40 & 99 &100). His son fell to his knees and more shots were

fired.

         Although he did not include such a statement during his interview on the day of the

incident, Kevin testified that Terrance was shot from point-blank range as the last shot:

         Q.     What I’m trying to figure out was he still in this hallway or has he entered
                the living room?
         A.     No. He’s in the hallway. He never got a chance to enter the living room. My son
                died in the hallway.
         Q.     It was only one shooter?
         A.     Yes.
         Q.     The shots that the officer fired when your son was on his knees, were
                those the last shots fired?
         A.     No.
         Q.     So what happens next?
         A.     He had one more – my son was laying on the floor as if he was trying to
                crawl. The officer put his boot to his shoulder and he says, freeze, I said
                freeze mother fucker, and shot one more time. That one hit I don’t know
                maybe, I can’t say exactly what side, but the bullet hole in back shoulders,
                that’s the last time I saw him shoot.
         Q.     Your son is –
         A.     Lying on the ground.
         Q.     – now lying on the ground face down?
         A.     Yes, sir.
         Q.     And he’s trying to crawl?
         A.     He’s like on his stomach like daddy, daddy, and spitting up blood. He put
                his boot on his shoulder and he says I said freeze mother fucker, pow, that
                was it.

(Kevin Kellom Dep. at 42-43).

         Kevin testified that, after the shooting, a female officer on the scene asked out loud, “why

did you even fucking shoot?” and the shooter did not respond. (Id. at 52).

         Kevin testified that the hammer photographed at the scene had not been in the house and


                                                 14
he does not know how it got in the house. (Id. at 56).

       Summary Of Quinn’s Testimony Regarding Shooting

       The DFAT officers testified that Terrance was located hiding in the second floor attic

crawl space and refused to come out peacefully, shouting things like “shoot me, bitch,” “I have a

gun,” and “You’re gonna have to kill me.” Defendants contend that Terrance had a hammer and

was tearing a hole through the attic floor, so that he could escape from the attic crawl space by

going through that hole and dropping down onto the main floor. They claim that Quinn

descended the stairs, hoping to catch Terrance where he would land on the first floor. (Defs.’ Br.

at 9). Quinn testified that Terrance came out of the back, left bedroom, that had a blanket draped

where a door would normally be, holding a hammer and approaching him aggressively. Quinn

ordered Terrance to drop the hammer but he did not comply. Quinn testified he shot Terrance

once or twice, to protect himself and fellow officers, hoping that Terrance would stop coming

towards him. Quinn testified that Terrance kept advancing towards him, making him question

whether he was hitting him with his shots because he did not stop. (Quinn Dep. at 111-16).

       Defendant Fitzgerald’s Report And Deposition Testimony

       Defendant Fitzgerald’s Report of Investigation included the following narrative regarding

the shooting:

       After several minutes I could hear loud banging coming from upstairs and Mr.
       [Kevin] Kellom is starting to get physical with me. TFO Brian Behrend then
       stated “he’s going through the floor, be advised he going through the floor.” At
       that point, I observed TFO Mitchell Quinn start walking toward the narrow
       hallway but quickly stop. When I turned around towards the hallway I could see
       Terrance with a hammer raised above his shoulder and I believed he was about to
       strike myself and TFO Quinn. I then saw TFO Mitchell Quinn reach for his duty
       weapon, drawing it from his holster while Terrance was quickly advancing
       towards TFO Mitchell Quinn and rapidly closing the space between them with
       hammer in right hand raised above head. I pushed Mr. [Kevin] Kellom to the

                                                15
       ground while drawing my department weapon when I observe TFO Mitchell
       Quinn fired one shot at Terrance. At the time TFO Quinn shot Terrance was
       approximately 7FT away and still closing the distance between them. Mr.
       [Kevin] Kellom and the others inside the living room went to the ground after
       hearing the gun shot. I observed TFO Mitchell Quinn fired several more shots at
       Terrance while TFO Quinn was falling backwards away from Terrance who was
       then an arms lenght [sic] away. At that time I saw Terrance fall to his knees then
       fall face down with hammer still in right hand.

(ECF No. 77-5 at PageID959-60) (emphasis added).

       Defendant Fitzgerald was deposed in this action on November 26, 2018. Fitzgerald

testified as follows regarding the shooting:

       Q.      Okay. Did there come a time where you seen Terrance Kellom?
       A.      Yes, there was.
       Q.      Okay. When was that, sir?
       A.      That was after first couple of shots. That’s when I saw him.
       ....
       Q.      So you, you hear a couple shots? I’m sorry, I’m not trying to put words in
               your mouth, but you heard a couple shots first and then you seen Terrance
               Kellom?
       A.      Yes.
       ....
       Q.      So when you first seen him where were you standing, Officer Fitzgerald?
       A.      When I first saw – you got the, the diagram?
       Q.      Yes, sir. And I’m going to show you the – it’s number six on the
               deposition of Ms. – Officer Eaton but we can use it as well here too.
       A.      Where’s the front door. Oh, right here. I saw – I finally saw Terrance
               when he was on his knees almost in the front of the, the door, door frame
               here – witness indicating –
       ....
       Q.      Okay. And when you first observed Terrance Kellom, was he still
               standing, was he on his knees; what, what did you observe?
       A.      He was on his knees when I saw him.
       Q.      Okay. And when he was on his knees, did you see him holding anything?
       A.      No, I did not.
       Q.      And did you see him fall forward?
       A.      Yes.
       Q.      To the ground?
       A.      Yes, I did.
       Q.      Okay. Now after you seen him fall forward to the ground did you see
               anything in his hands then?

                                               16
A.   No, I didn’t.
Q.   Or anything near his hand?
A.   No.
Q.   So I want to take you to again your statement of Exhibit F-2. Did you ever
     see Terrance Kellom with a hammer in his hand?
A.   No.
Q.   Is there any reason why, sir, that you said in this statement when I – quote,
     when I turned around towards the hallway, I could see Terrance with
     hammer raised above his shoulder and I believed he was about to strike
     myself and TFO Quinn. Is there any reason why you made that statement,
     sir, on 4-29-2015?
A.   Yes, I do see it.
Q.   Okay. So which is it, sir, did he have a hammer or did he not have a
     hammer?
A.   Well, my statement said that he had a hammer, the one that wrote down or
     it was taken on the 29th.
Q.   But today as you sit here, you’re under oath, sir, do you remember him
     having a hammer?
A.   That was without, like I say, recollection of this, like I say, so . . .
Q.   So your testimony today, sir, again you’re under oath, Officer –
A.   Correct.
Q.   – Fitzgerald, do you remember Terrance Kellom having a hammer in his
     hand or not?
A.   Well, like I say, I couldn’t recollect if he had a, a hammer in his hand.
Q.   I want to take you to Exhibit 7 of the Eaton deposition. And this is the
     title, Darrell Fitzgerald and Trevor Eaton’s Responses to Plaintiff’s First
     Set of Interrogatories and Request for the Production of Documents. And
     in answer to question number 19 and 20, number 19 says, did you see the
     victim, Mr. Kellom, wielding a hammer at any time during the incident? It
     says that Defendant, Darrell Fitzgerald, did not personally observe
     plaintiff wielding a hammer from his vantage point, but was informed that
     it was the case following the incident.
             So again this document, which was on January of 2018, about 10
     months ago, you said he didn’t have a – you didn’t see a hammer in his
     possession, in his hand – in , in holding a hammer; is that correct?
A.   Correct.
Q.   And you also – did you see the victim was found with a hammer
     immediately after he was shot? Your answer was, Darrell Fitzgerald did
     not personally observe plaintiff with a hammer from the vantage point, but
     was informed that was the case following the incident.
     Again so you did not see a hammer in his hand; is that correct, --
A.   Correct.
Q.   – agent? I mean officer, I’m sorry.
     Did you see Agent Quinn shoot – no. Did you see Agent Quinn’s – any of

                                      17
               Agent Quinn’s shooting of Mr. Kellom?
       A.      No, I didn’t.
       Q.      Did you know whether there was any officers or agents around Mr.
               Kellom when the shooting took place?
       A.      Were there any other officers?
       Q.      Yes.
       A.      No.
       Q.      Do you know whether anyone was in the bathroom or on the stairs or
               anything of that nature?
       A.      That I don’t know.
       Q.      Did you see any hammer that evening at the house?
       A.      No.

(Fitzgerald Dep. at 23-28) (emphasis added).

       When examined by his own counsel, Defendant Fitzgerald testified that his memory of

the events was a little hazy and that he would not have put anything in his report if it was not

true or accurate. (Fitzgerald Dep. at 40-45).

       Evidence Regarding Where Terrance Lived On The Date Of Incident

       Officer Brian Behrend’s Report of Investigation states that the last address on Terrance

Kellom’s drivers license was an address on Terry Street in Detroit, Michigan. (ECF No. 77-5).

It also states that the officers learned that Terrance Kellom’s girlfriend lived on Princeton Street

and that his father lived on Evergreen Street, both in Detroit. (Id.).

       During his deposition, Kevin Kellom first appeared to concede that Terrance Kellom was

living with him in his house on Evergreen Street on April 27, 2015, the date of the shooting:

       Q.     When did your son, Terrance, first arrive at your house at [XXXX]
              Evergreen?
                      MR. AYAD: Counsel, object as to foundation and form. What do
       you mean by arrive? Are you saying that date arrive on that date, that particular
       date on April 27th?
              MR. HELMS: Yes.
              MR. AYAD: Okay. Go ahead.
       THE WITNESS: What time was it? It would be like about between, probably
       between like five, I say like between three and maybe six a.m., something like

                                                 18
       that, between those hours.
       BY MR. HELMS:
       Q.      Was he living with you at the time?
       A.      Yes.
       Q.,     So he was staying at that house on Evergreen?
       A.      We had just moved there.
       Q.      Just to clarify, when had you moved into the house?
       A.      We moved into that house on that would be January of 2014 – September
               of 2014 so that would be January 15th of 2015, I’m sorry, 2015.
       Q.      So did you son, Terrance, primarily live with you at that house between
               January of 2014 –
       A.      2015.
       Q.      Oh, 2015?
       A.      Yeah.
       Q.      – 2015 and April? Let me ask the question again. Did Terrance live with
               you between January 2015 and April of 2015?
       A.      Yes, he did.
       Q.      Do you know why he had been out?
       A.      Why? He was with his girlfriend. They just out I guess with his girlfriend,
               out with his girlfriend.
       Q.      Let me ask the full question before you answer. He had been out that
               night. He had been out the evening of April 26th?
       A.      27th.
       Q.      Let me ask the question. He had been out the evening of April 26th and
               returned the morning of April 27th because he had been out with his
               girlfriend?
       A.      Yes. Yes.
       Q.      How did you know he came in between three and six?
       A.      Because I opened the door.
       Q.      You were awake?
       A.      No, I wasn’t awoke, but he called me and told he was on his way home,
               him and his girlfriend, then I open the door. He always called me when he
               get to the door and I open the door.

(Kevin Kellom Dep. at 9-10). Later, during that same deposition, however, Kevin testified:

       BY MR. AYAD:
       Q.   I have a few questions. Mr. Kellom, remember the direct question by Mr.
            Helms asking you about whether your son Terrance lived with you in
            2015?
       A.   Uh-huh. Yes.
       Q.   You remember that?
       A.   Yes.
       Q.   Now, was he living with you on April 27, 2015?

                                               19
        A.   Okay. I say like this, his belongings and everything there, no. Only
             belongings there was me, Yvette, Teria, Anthony, but as far as his
             belongings there, no. Physically he hadn’t really got his key and moved
             all his stuff there, he hadn’t.
        Q.   Is it your testimony he did not live there?
        A.   He didn’t live there, no.
        Q.   Where did he live if he didn’t live at your house?
        A.   Um, I don’t know. Probably with his girlfriend or his mother.
        Q.   So when counsel showed you this document saying that, in the Complaint
             on Page of Exhibit 4 Paragraph 27, upon information and belief [XXXX]
             Evergreen was not Terrance Kellom’s residence --
        A.   No. No.
             MR. HELMS: Objection, asked and answered.
        BY MR. AYAD:
        Q.   When you answered the question as you did with Mr. Helms is that what
             you meant --
             MR. HELMS: Objection, leading.
        BY MR. AYAD:
        Q.   What did you mean by that when you told him that he lived there?
        A.   Well, I thought by him being there with me means he lived there with me.
        Q.   But he didn’t physically live there with you?
        A.   Not physically, no.
        Q.   Do you know what his drivers license said? Did he have a drivers license,
             let me ask you?
        A.   Did he have a drivers license? His I.D. read his mother’s house.
        Q.   Did you know if he got any mail to that address on April 27th, 2015?
        A.   My house?
        Q.   Yeah.
        A.   No.
        Q.   You said he had no clothing over there?
        A.   No clothing was there, no. Only one that had clothing there was me,
             Teria, Yvette and Anthony.

(Id. at 96-97).

        Terrance Kellom’s mother, Nelda Kellom, testified that Terrance Kellom lived with her

on the date of the shooting but that he sometimes stayed overnight at various places, including

his girlfriend’s house, his dad’s house, and his cousin’s house:

        Q.        Do you know whether or not Terrance lived at that house on Evergreen
                  before April 27th, 2015?
        A.        You said before that? No.

                                                20
       Q.       At any point in time – so he never lived at that house, is that accurate?
       A.       No.
       Q.       Where was he living?
       A.       With me.
       Q.       He was with me, he was in and out. You know he would stay here. He
                would stay with his girlfriend. He would go spend the nights with his dad
                because he had called me a lot of times he had spent the night with his dad
                and he may be over his cousin’s house. Majority of the time he would be
                on Englewood, that’s majority of the time if he wasn’t home. He would
                come home, shower, sleep, eat.

(Nelda Kellom Dep. at 18-19).

                                 STANDARDS OF DECISION

       Summary judgment is proper where the record shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law. Fed. R. Civ. P.

56(a). A dispute is genuine only if “the evidence is such that a reasonable jury could return a

verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

The moving party bears the initial burden of demonstrating the absence of a genuine issue of

material fact for trial. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Once the moving

party has done so, the non-moving party must point to evidence supporting its position that is

“significantly probative.” Liberty Lobby, 477 U.S. at 249. The mere existence of a “scintilla of

evidence” in support of the plaintiff’s position is insufficient to defeat a motion for summary

judgment. Id.

       Among other things, the individual Defendants in this action assert that they are entitled

to qualified immunity with respect to the remaining claims against them.

       “The doctrine of qualified immunity is an affirmative defense to Bivens and § 1983

claims.” Robertson v. Lucas, 753 F.3d 606, 614-15 (6th Cir. 2014). Under the doctrine of

qualified immunity, government officials performing discretionary functions generally are

                                                21
shielded from liability from civil damages insofar as their conduct does not violate clearly

established statutory or constitutional rights of which a reasonable person would have known.

Phillips v. Roane County, 534 F.3d 531, 538 (6th Cir. 2008). Determining whether government

officials are entitled to qualified immunity generally requires two inquiries: 1) whether, viewing

the facts in the light most favorable to the plaintiff, the plaintiff has shown that a constitutional

violation occurred; and 2) whether the right was clearly established at the time of the violation.

Id.

       There are three individual Defendants in this case (Eaton, Fitzgerald, and Quinn). “Each

defendant’s liability must be assessed individually based on his [or her] own actions.” Binay v.

Bettendorf, 601 F.3d 640, 650 (6th Cir. 2010).

       Qualified immunity is an affirmative defense and, once raised, the plaintiff bears the

burden of showing that the defendant is not entitled to qualified immunity. Garretson v. City of

Madison Heights, 407 F.3d 789, 798 (6th Cir. 2005); see also Barber v. Miller, 809 F.3d 840,

844 (6th Cir. 2015) (“Once a defendant invokes qualified immunity, the plaintiff bears the

burden of showing that (1) the defendant’s acts violated a constitutional right and (2) the right at

issue was clearly established at the time of the defendants’s alleged misconduct.”). If the

plaintiff fails to carry this burden as to either element of the analysis, qualified immunity applies

and the official is immune to the plaintiff’s suit. Cockrell v. Cincinnati, 468 F. App’x 491, 494

(6th Cir. 2012).


                                             ANALYSIS

       In the pending summary judgment motions, the remaining Defendants challenge each of

the remaining claims against them.

                                                  22
I.     Steagald Claims Asserted By Kevin And Teria Kellom Against Defendants Eaton,
       Fitzgerald, And Quinn

       Count VII of Plaintiffs’ First Amended Complaint is titled, “STEAGALD VIOLATION

(State supplemental claim)” and it asserts, in its entirety:

       As to Plaintiffs Kevin and Teria Kellom and as to all defendants

       90.      Plaintiffs incorporate by reference their allegations contained in
                Paragraphs 1 through 89, above, as though fully set forth herein.
       91.      Upon information and belief, on the date of the incident, Terrance
                Kellom’s official residence was not [XXXX] Evergreen, but elsewhere,
                where he lived with his girlfriend, Janay Williams, and their two minor
                children.
       92.      The house which Defendants unlawfully entered was the residence of
                Plaintiffs Kevin Kellom and Teria Kellom.
       93.      Plaintiffs Kevin Kellom and Teria Kellom had an expectation of privacy
                in their home under the Fourth Amendment (made applicable to State-
                actors by the Fourteenth Amendment) which was violated, unlawfully, by
                officers entering without a proper warrant and without consent in search
                of his son, Terrance.
       94.      Plaintiffs Kevin Kellom and Teria Kellom never consented to any
                Defendants entering and searching the house.
       95.      Defendant officers had only an arrest warrant for Terrance Kellom, as
                opposed to a search warrant and, therefore, violated Kevin Kellom’s right
                to privacy by entering his home. Steagald v. United States, 451 U.S. 204
                (1981).

(First Am. Compl. at 20-21). That count does not reference § 1983 or Bivens. Although the

First Amended Complaint indicates this is a “State supplemental claim,” this count does not

reference any state statutes or constitutional provisions. Rather, it references Steagald, a United

States Supreme Court case, and the Fourth and Fourteenth Amendments of the United States

Constitution.

       A.       To The Extent Count VII Purports To Assert A § 1983 Claim Against The
                Individual Defendants, That Count Is Dismissed.

       Before analyzing the first ground for relief in the City of Detroit Defendants’ motion, the


                                                  23
Court includes here some background information regarding § 1983 and “Bivens claims” (i.e.,

claims brought under Bivens v. Six Unknown Named Agents, 403 U.S. 388 (1971)).

          Section 1983 of Title 42 of the United States Code provides for a civil cause of action for

persons “who are deprived of any rights, privileges, or immunities secured by the Constitution or

federal laws by those acting under color of state law.” Gillis v. Miller, 845 F.3d 677, 693 (6th

Cir. 2017) (emphasis added). “In Bivens, the Supreme Court held that individuals could ‘recover

money damages for any injuries [they have] suffered as a result of [a federal agent’s] violation of

the [Constitution].” Baranski v. Fifteen Unknown Agents of Bureau of Alcohol, Tobacco and

Firearms, 452 F.3d 433, 438 (6th Cir. 2006). Thus, when state officers violate your federal

constitutional rights you can sue them under § 1983, and when federal agents violate your

federal constitutional rights you can sue them under Bivens. They are simply parallel claims that

are differentiated based on whether the officer was a state or federal officer, and they are

analyzed the same way:

          We review Bivens and § 1983 actions under the same legal principles, except for
          the requirement of federal action under Bivens and state action under § 1983. A
          plaintiff must prove two elements to prevail on either type of claim: (1) that he
          was deprived of a right secured by the Constitution or laws of the United States;
          and (2) that the deprivation was caused by a person acting under color of law.

Webb v. United States, 789 F.3d 647, 659 (6th Cir. 2015); see also Robertson v. Lucas, 753 F.3d

at 613.

          As their first ground for relief, the City of Detroit Defendants assert that Count VII

“should be dismissed as the alleged constitutionally abhorrent conduct occurred at the hands of

law enforcement officials acting under color of federal, rather than state law.” (Defs.’ Br. at 5).

          To the extent that Count VII purports to assert a Steagald claim against Eaton or


                                                   24
Fitzgerald under § 1983, that claim must be dismissed because it is undisputed that at the time of

the events in this case these officers were acting as federal, not state officers. Thus, a claim

against them is not cognizable under § 1983. That also means that there could be no possible

municipal liability, as to Chief Craig or the City of Detroit, stemming from this count.

       Because these Defendants were acting as federal officers, this Steagald violation count is

only cognizable against Eaton and Fitzgerald, by virtue of a Bivens (as opposed to § 1983) claim.

Moreover, such a claim is only cognizable against them in their individual3 capacity.

       B.      Qualified Immunity

       The individual Defendants also assert that they are entitled to qualified immunity as to

the Steagald claims in Count VII because, even construing the evidence in the light most

favorable to Plaintiffs Kevin and Teria Kellom, they cannot establish that a constitutional

violation occurred. More specifically, the individual officers assert that no constitutional

violation occurred because: 1) Kevin Kellom gave consent for the officers to enter the house; 2)

exigent circumstances permitted a warrantless entry into the house; and 3) the officers had a

reasonable belief that Terrance Kellom lived at, and was present inside, the house at the time of

entry. The Court will address each of these arguments.

               1.      Consent To Enter The Home

       Among other things, the individual officers assert that there was no constitutional

violation because Kevin Kellom consented to the officers entering the house.



       3
        That is because, as explained in this Court’s prior Opinion and Order, the United States
has not waived sovereign immunity as to alleged violations of the Constitution. (See ECF No.
52 at PageID.556-57).


                                                 25
       For example, Defendant Quinn’s motion asserts that Kevin Kellom consented to the

officers’ entry into the house, stating:

       First, the evidence demonstrates Kevin Kellom consented to officers entering his
       home. On the day of the shooting, April 27, 2015, Kevin told police officers in a
       recorded interview that he went down the stairs so “you know, I can let [the
       officers] in.” (SOF, ¶ 15). He elaborated he “opened the door and I let them in. I
       ain’t got nothing to hide from the police. I let them in.” (Id.). At his deposition in
       September 2018, Kevin changed his story and said he did not give consent. (Id. at
       ¶ 80). However, his new version of the story is contradicted by every member of
       the DFAT team that came to his house. (Id. at ¶ 16). While the Court ordinarily
       accepts the facts alleged by the nonmovant as true, Kevin’s self-serving claim that
       he did not consent is not entitled to such deference in light of his inconsistent
       statement made at the time of the shooting, and thus the Court should dismiss
       Count VII against Quinn. See Bruederle, 687 F.3d at 779) (quoting Chappell, 585
       F.3d at 906) (“The court is not obliged to, and indeed should not, rely on the
       nonmovant’s version of the facts where it is ‘so utterly discredited by the record’
       as to be rendered a ‘visible fiction.’”).

(Quinn’s Br. at 3).

       As Plaintiffs’ response brief notes, Quinn has selectively quoted portions of Kevin

Kellom’s statement, such that it does not show the full context of his testimony as to the entry by

the officers. Notably, in his statement, Kevin Kellom stated that the officers who came to his

door told him to “open the motherfucking door or I’m going to tear it down,” and that after he

asked if they had a search warrant, the officers directed him to “Open your door, sir” and he then

opened the door.

       Kevin Kellom’s deposition testimony was consistent in that he testified he did not give

consent for the officers to enter the house and that he asked if they had a search warrant. He

testified that the officers never asked him for consent to enter and that he did not tell them they

could enter the home. It is somewhat inconsistent in that, in his statement, Kevin Kellom said

that he opened the door when directed to do so and in his deposition, three years later, he


                                                 26
testified that one of the officers “snatched” the door open.

       Nevertheless, construing the evidence in the light most favorable to Plaintiffs, the Court

concludes that a genuine issue of material fact exists as to whether Kevin Kellom consented to

the officers entering his home.

                       2.      Exigent Circumstances

       The individual officers also assert that they are entitled to qualified immunity as to the

Steagald claims because their entry was justified by exigent circumstances. For example,

Defendant Quinn argues:

               Second, even if the Court finds there is a genuine dispute over whether
       consent was granted, exigent circumstances justified Quinn’s entry. Exigent
       circumstances are measured by a “standard of objective reasonableness” and are
       typically present in three circumstances: “(1) when the officers were in hot pursuit
       of a fleeing suspect; (2) when the suspect represented an immediate threat to the
       arresting officers and public; [or] (3) when immediate police action was necessary
       to prevent the destruction of vital evidence or thwart the escape of known
       criminals.” Ewolski v. City of Brunswick, 287 F.3d 492, 501 (6th Cir. 2002).
               On April 27, 2015, DFAT members were looking for fugitive Terrance
       Kellom to arrest him for armed robbery and a weapons violation. (SOF ¶¶ 6–7).
       They learned Terrance was likely staying in his father Kevin’s house on
       Evergreen Road, and one DFAT member then observed Terrance walk into the
       house. (Id. at ¶¶ 10–11). Several DFAT officers approached the house and spoke
       to Kevin, and then they entered. (Id. at ¶ 12–14). Once they located Terrance on
       the second floor, they radioed for backup. (Id. at ¶¶ 17, 20); (see also id. at ¶¶
       18–23). Quinn entered the house only after the call for backup. (Id. at ¶ 21).
       Kevin himself corroborates that Quinn did not enter the house until after Terrance
       had been found, and after officers said Terrance was armed. (Id. at ¶¶ 82–84, 89).
       To summarize, Quinn only entered the house after officers found a dangerous
       fugitive in a house and requested assistance in arresting him.
               Thus, by all accounts, Quinn entered the house when exigent
       circumstances necessitated his entry, and, therefore, he did not violate Kevin or
       Teria’s Fourth Amendment rights. See Cook v. O’Neill, 803 F.3d 296, 298–99
       (7th Cir. 2015) (noting that exigent circumstances existed to enter an apartment
       where officers, having approached the apartment to question a witness, became
       aware that a violent, dangerous criminal was inside). Cf. Spriggs v. Shanlian, No.
       12-14918, 2014 WL 1304910, at *9–10 (E.D. Mich. Mar. 11, 2014) (Edmunds, J.)
       (adopting magistrate’s holding that even where one officer allegedly entered a

                                                 27
       house in violation of the Fourth Amendment, the specific conduct of other
       officers must be evaluated); see also Dorsey v. Barber, 517 F.3d 389, 399 n.4 (6th
       Cir. 2008) (“Each defendant’s liability must be assessed individually, based on
       his or her own actions.”) The Court should dismiss Count VII against Quinn.

(Quinn’s Br. at 4-5).

       “Federal courts have traditionally found exigent circumstances in the following three

instances: (1) when the officers were in hot pursuit of a fleeing suspect; (2) when the suspect

represented an immediate threat to the arresting officers and public; and (3) when immediate

police action was necessary to prevent the destruction of vital evidence or thwart the escape of

known criminals.” Hancock v. Dodson, 958 F.2d 1367, 1375 (6th Cir. 1992).

       Here, the officers were not in hot pursuit of a fleeing suspect and do not argue that their

entry was necessary to prevent the destruction of evidence. Rather, they appear to assert that

entry was necessary because Terrance Kellom “represented an immediate threat” to the officers

inside the house.

       “In a civil action” such as this, the Sixth Circuit has explained that “the determination of

whether exigent circumstances exist is properly resolved by the jury.” Hancock, 958 F.2d at

1375 (citations omitted); see also Jones v. Lewis, 874 F.2d 1125, 1130 (6th Cir. 1989) (The

determination of whether exigent circumstances existed is a question for the jury provided that,

given the evidence on the matter, “there is room for a difference of opinion.”)

       However, “in a case where the underlying facts are essentially undisputed, and where a

finder of fact could reach but one conclusion as to the existence of exigent circumstances, the

issue may be decided by the trial court as a matter of law.” Hancock, 958 F.2d at 1375. That

was the situation in Hancock, where the undisputed evidence established that the officers

“received a call over the police radio that there existed a situation involving a suicidal and

                                                 28
possibly homicidal gunman. The dispatch reported that shots had been fired. At least one of the

radio communications indicated that the subject had threatened to kill any police officer who

arrived on the scene.” Hancock, 958 F.2d at 1375. Given that undisputed evidence, the Sixth

Circuit affirmed the trial court’s grant of summary judgment because those facts established the

situation as one representing an immediate threat to the arresting officers and public. Id. As

such, the officers could enter the house without a warrant.

       Here, in contrast, Quinn testified during his direct examination that, while he cannot

remember exactly what was said over the radio, the call was just a request for another officer.

       Defendant Eaton similarly argues that exigent circumstances allowed her to enter the

house because she heard “calls for back-up” from fellow officers. (Detroit Defs.’ Br. at 25).

       Construing the evidence in the light most favorable to Plaintiffs, there is room for a

difference of opinion on this issue.

               3.      Reasonable Belief That Terrance Kellom Lived At, And Was Present
                       Inside, The House At The Time Of Entry.

       Defendants note that “Count VIII of Plaintiffs’ Complaint asserts a Steagald claim,

alleging that without consent or exigent circumstances, the DFAT Officers entered their home

with only an Arrest Warrant, rather than a Search Warrant.” (Detroit Defs.’ Br. at 21). They

note that “[a]bsent consent or exigent circumstances, entry into a home to search or make an

arrest is unreasonable under the Fourth Amendment unless done pursuant to a warrant. Payton

v. New York, 445 U.S. 573 (1980).” (Defs.’ Br. at 21). “If, however, officials possess an arrest

warrant, they may enter a house in which the suspect lives when there is also reason to believe

the suspect is within. Id. at 603. Officials may not, however, enter the residence of a third party

in the belief that the fugitive they seek may be inside absent a valid search warrant. Steagald v.

                                                29
United States, 451 U.S. 204, 212 (1981).” (Id.).

         The individual Defendants assert that, based on the information they learned during their

investigation, the DFAT team members reasonably believed that Terrance Kellom was residing

at his father’s house on Evergreen on the date of the incident. (See, e.g., Detroit Defs.’ Br. at

22). They assert that, even if Terrance Kellom did not actually live at the Evergreen house, they

are “entitled to qualified immunity, based upon a reasonable belief that Terrance had taken up

residence in his father’s home.” (Id.). They assert that “[b]ecause the DFAT Officers

reasonably believed that Terrance was a co-resident at the subject location, Plaintiff’s Fourth

Amendment rights were not violated even if Terrance did not live there.” (Id. at 23).

         This argument has merit. See, eg., Valdez v. McPheeters, 172 F.3d 1220 (10th Cir.

1999); El Bey v. Roop, 530 F.3d 407, 416 (6th Cir. 2008).

         Valdez involved the same type of situation that is presented here. In that case, the mother

of a criminal suspect brought a civil action alleging that police officers and a federal agent

violated her Fourth Amendment rights when they entered her residence based on an arrest

warrant for her son. As is the case here, the mother claimed that she told the officers that they

could not search for her son without a search warrant. The mother brought suit after the officers

entered the house, claiming a Steagald violation. The district court granted summary judgment

in favor of the officers and the mother appealed. The Tenth Circuit affirmed. In doing so, it

noted:

         One of the circumstances which may permit an entry into a residence without a
         search warrant is the existence of a valid arrest warrant for a suspect who is
         believed to live in the residence. This is because “an arrest warrant founded on
         probable cause implicitly carries with it the limited authority to enter a dwelling
         in which the suspect lives when there is reason to believe the suspect is within.”
         Payton, 445 U.S. at 603, 100 S.Ct. at 1388. “Because an arrest warrant authorizes

                                                 30
       the police to deprive a person of his liberty, it necessarily also authorizes a limited
       invasion of that person’s privacy interest when it is necessary to arrest him in his
       home.” Steagald, 451 U.S. at 214 n.7, 101 S.Ct. at 1649 n.7. Absent exigent
       circumstances, however, an arrest warrant by itself does not authorize entry into
       the home of a third party. Id., at 215, 101 S.Ct. 1642.

Valdez, 172 F.3d at 1224. The Tenth Circuit then explained that “[t]he majority of circuits

which have addressed the issue have agreed that, under Payton, police officers entering a

residence pursuant to an arrest warrant must demonstrate a reasonable belief that the arrestee

lived in the residence, and a reasonable belief that the arrestee could be found within the

residence at the time of the entry.” Id. (collecting cases). The Tenth Circuit agreed with those

authorities, holding that the defendant officers “were entitled to enter the [plaintiff’s] residence if

there was a reasonable basis for believing that [the plaintiff’s son] both (1) lived in the residence

and (2) could be found within at the time of entry.” Id.

       In so holding, the Tenth Circuit explained that “requiring actual knowledge of the

suspects true residence would effectively make Payton a dead letter. In the real world, people do

not live in individual, separate, hermetically-sealed residences. They live with other people, they

move from one residence to another. Requiring that the suspect actually reside at the residence

entered would mean that officers could never rely on Payton, since they could never be certain

that the suspect had not moved out the previous day and that a Bivens or a 42 USC § 1983 claim

would then be made against them by another resident.” Id. at 1225. “Thus, entry into a

residence pursuant to an arrest warrant is permitted when ‘the facts and circumstances within the

knowledge of the law enforcement agents, when viewed in the totality, must warrant a

reasonable belief that the location to be searched is the suspect’s dwelling, and that the suspect is

within the residence at the time of entry.’” Id.


                                                   31
         El Bey appears to indicate that the Sixth Circuit takes the same view. In that case, the

officers claimed “that they believed that they were actually entering the residence of Ray, the

subject of the arrest warrant.” El Bey, 530 F.3d at 415 ((citing United States v. Bervaldi, 226

F.3d 1256, 1267 n.11 (11th Cir. 2000) and “noting that the officers had a reasonable belief that

the residence searched was the residence of the subject of the arrest warrant, ‘not some third

party’s residence as in Steagald’ and explaining that Steagald was therefore inapplicable.”). The

Sixth Circuit further stated that “the two components to the reasonable-belief standard can be

stated as follows: the officers must have had a reasonable belief both (1) that Ray lived at the

1580 Greenlake Drive residence, and (2) that Ray was inside the residence at the time that they

entered.” Id. at 416.

         This Court concludes that, under this line of authority, the three individual Defendants

are entitled to qualified immunity as to the Steagald claims asserted by Kevin and Teria Kellom.

         The first step in the qualified immunity analysis is to consider whether, viewing the facts

in the light most favorable to Plaintiffs, could they establish a Constitutional violation with

respect to any of the three officers (Eaton, Fitzgerald, and Quinn).

         Based on the above authorities, the defendant officers were entitled to enter the house on

Evergreen if there was a reasonable basis for believing that: 1) Terrance Kellom lived there; and

2) Terrance Kellom could be found inside the house at the time of entry. Valdez, supra; El Bey,

supra.

         On April 27, 2015, the DFAT conducted an investigation to determine where Terrance

Kellom was living and the team members were in communication with each other throughout

that investigation. They eliminated the address that was listed on his driver’s license and then,


                                                 32
based on records from a corrections facility, went to the address where they believed Terrance’s

girlfriend lived. Terrance’s girlfriend, and her mother, told the officers Terrance was staying at

his father’s house on Evergreen. Terrance’s girlfriend gave the officers a detailed description of

Terrance’s car (ie., a silver, four-door Taurus with a green sticker in the back window). Eaton

then surveilled the house on Evergreen, where she saw Terrance’s car parked in the driveway.

Eaton also saw Terrance exit and re-enter the house. After Eaton observed Terrance enter and

remain inside the house, she so advised the team. Based on this evidence, the officers had a

reasonable basis for believing that Terrance Kellom lived at the house on Evergreen with his

father. See, e.g., Harris v. Smith, 390 F. App’x 577, 579 (6th Cir. 2010) (officers had reason to

believe that suspect lived at the home, where an employee of a state agency told officers, in

connection with their investigation, that the suspect and his girlfriend were living at the house

and the officers then surveilled the house and saw the suspect’s girlfriend drive up and go

inside.).

        The second inquiry is also satisfied – as Plaintiffs’ Counsel acknowledged at the May 2,

2019 hearing. It is undisputed that Officer Eaton conducted surveillance at the Evergreen House

prior to the search on April 27, 2015 and personally observed Terrance Kellom enter the house

and remain inside. Thus, all of the officers on the DFAT had a reasonable basis for believing

that Terrance Kellom could be found inside the house at the time of entry on April 27, 2015.

        Accordingly, the Court agrees with Defendants that Kevin and Teria Kellom cannot

establish that a constitutional violation occurred. Thus, the three officers are entitled to qualified

immunity as to the Steagald claims asserted in Count VII.

II.     The Estate’s Bivens Excessive Force Claims Against Defendants Eaton, Fitzgerald
        And Quinn

                                                  33
       The Estate’s excessive force claims, brought as Bivens claims in Count I, are asserted

against three individual Defendants: 1) Eaton; 2) Fitzgerald; and 3) Quinn. All three officers

contend that they are entitled to summary judgment in their favor as to the excessive force claims

against them.

       A.       Defendants Eaton And Fitzgerald

       In addition to Defendant Quinn, the sole officer who is alleged to have shot Terrance

Kellom, the Estate also asserts its excessive force claims against Defendants Eaton and

Fitzgerald. Eaton and Fitzgerald assert that, regardless of the outcome of the excessive force

claim against Quinn, they are entitled to qualified immunity because they are only liable for their

own conduct and the undisputed evidence reflects that they had no opportunity to intervene to

prevent the shooting. As such, they assert they committed no constitutional violation and are

therefore entitled to qualified immunity as to Count I.

       The Court agrees that Eaton and Fitzgerald are entitled to qualified immunity as to the

excessive force claims asserted against them.

       “Liability for excessive force requires a showing that the defendant either (1) actively

participated in the use of excessive force, (2) supervised the officer who used excessive force, or

(3) owed the victim a duty of protection against the use of excessive force.” Pennington, 644 F.

App’x at 547; see also Turner v. Scott, 119 F.3d 425, 429 (6th Cir. 1997); Ontha v. Rutherford

Cty., Tennessee, 222 F. App’x 498, 505 (6th Cir. 2007).

       Here, the Estate does not allege that either Defendant Eaton or Fitzgerald used any

excessive force themselves or that they supervised Defendant Quinn. Rather, the Estate alleges

that “Defendants Eaton and Fitzgerald had the duty and opportunity to intervene” to protect

                                                34
Terrance Kellom and “prevent the shooting” by Defendant Quinn. (First Am. Compl. at 10).

       “An officer may be liable for failing to prevent an act of excessive force if he or she: (1)

observed or had reason to know that excessive force would be or was being used, and (2) had

both the opportunity and means to prevent the harm from occurring.” Pennington, 644 F. App’x

at 547-48; Turner, 119 F.3d at 429.

       “Where an act of excessive force unfolds in a matter of seconds, the second requirement

is generally not satisfied.” Pennington, 644 F. App’x at 548. That is because the Sixth Circuit

“has reasoned that it demands too much of officers to require that they intervene within a sudden

and quickly-expired moment of opportunity.” Id.

       Defendants Eaton and Fitzgerald assert that they are entitled to qualified immunity

because the Estate cannot present evidence to establish that either of them had reason to know

that Defendant Quinn was going to shoot or that either officer had the opportunity and means to

prevent Agent Quinn from shooting Terrance Kellom.

       Notably, Plaintiffs’ response brief does not respond to this argument. Thus, the Estate’s

response brief does not direct the Court to any evidence that could establish a constitutional

violation by Eaton or Fitzgerald for having failed to prevent any excessive force used by Quinn.

       At the hearing, the Estate’s Counsel failed to direct the Court to evidence that could

establish that either Eaton or Fitzgerald had reason to know that Defendant Quinn was going to

shoot or that either officer had the opportunity or means to prevent the shooting. Rather, counsel

suggested that Eaton and Fitzgerald could have waited for a search warrant before entering the

house. Plaintiffs have failed to meet their burden of establishing that Defendants Eaton and

Fitzgerald are not entitled to qualified immunity.


                                                35
         Moreover, Defendants, have directed the Court to evidence that supports their position on

this issue. Kevin Kellom testified that the events “happened so quick,” and unfolded in a matter

of seconds. (Kevin Kellom Dep. at 57; Kevin Kellom Interview at 54-55). Kevin Kellom also

testified that the officer who shot his son did so without any kind of warning that he was about to

do so:

         Q.     Before the officer shot did he say anything or give any warning?
         A.     No.
         Q.     As far as you can tell he just walked into the house and shot?
         A.     Yes.

(Kevin Kellom Dep. at 45).

         Kevin Kellom also testified that Quinn shot his son while Terrance Kellom was in the

downstairs hallway. It is undisputed that “[a]t all times during the DFAT presence inside the

home, Officer Fitzgerald remained in the living room, monitoring Teria and Kevin Kellom.

(ECF No. 104 at PageID.2626; ECF No. 107 at PageID2747).

         Eaton testified that she was on the front porch when she heard the shots and then saw

Terrance Kellom in the downstairs hallway as he was shot and fell to his knees. (Eaton Dep. at

50-52). She testified that there was just a slight pause between the initial shot and the remaining

shots. (Id. at 55). Eaton did not come back in the house until after the shots had ended. (Id.)

         Thus, neither Fitzgerald nor Eaton were even in the same room as Quinn and Terrance

Kellom just before or at the time of the shooting. Thus, the Court shall grant summary judgment

in favor of Eaton and Fitzgerald as to the Estate’s excessive force claims against them because

they are entitled to qualified immunity as to those claims.

         B.     Defendant Quinn

         As to the excessive force claim asserted against him, Quinn’s motion asks the Court to

                                                36
grant summary judgment in his favor because he did not use excessive force when he defended

himself from the attack of a dangerous fugitive. In making this argument, Quinn asserts that: 1)

the evidence establishes that he reasonably acted in self defense; 2) the case law supports

granting summary judgment as to Quinn; 3) the deposition testimony of Kevin Kellom and Teria

Kellom should be discredited because of their inconsistencies, implausability, and lack of

corroborating evidence; and 4) courts have granted summary judgment to Bivens and § 1983

defendants in similar scenarios where the plaintiff’s testimony was discredited.

       The only way this Court could grant summary judgment in favor of Defendant Quinn on

this claim is if this Court discredits the testimony of Kevin Kellom.

       Again, the parties have divergent versions of the facts. The officers have testified that

Terrance was located hiding in the second floor attic crawl space and refused to come out

peacefully, shouting things like “shoot me, bitch,” “I have a gun,” and “You’re gonna have to

kill me.” Defendant Quinn contends that Terrance had a hammer and was tearing a hole through

the attic floor, so that he could escape from the attic crawl space by going through that hole and

dropping down onto the main floor. Quinn’s motion asserts that Quinn descended the stairs,

hoping to catch Terrance where he would land on the first floor. (Defs.’ Br. at 9). Quinn

testified that Terrance came out of the back, left bedroom, that had a blanket draped where a

door would normally be, holding a hammer and approaching him aggressively. Quinn ordered

Terrance to drop the hammer but he did not comply. Quinn testified he shot Terrance once or

twice, to protect himself and fellow officers, hoping that Terrance would stop coming towards

him. Quinn testified that Terrance kept advancing towards him, making him question whether

he was hitting him with his shots because he did not stop. (Quinn Dep. at 111-16).


                                                37
        Quinn’s motion contends that “[a]ll of the physical evidence in this case corroborates the

account of Quinn and his fellow DFAT officers. For example, the pictures show (1) the damage

to the attic ductwork, attic floor, and closet ceiling; (2) the blanket on the floor near the back left

bedroom; and (3) the hammer near where Terrance fell to the floor – all of which bolster Quinn’s

version of the events.” (Defs.’ Br. at 10-11). The motion further states that: 1) there is a video,

during an interview with Kevin Kellom, that shows a hole in the floor large enough for a man to

go through (ie., the “Charlie LeDuff Video”); 2) that forensic testing show fibers on Terrance’s

clothes matched fibers from the drywall and insulation at the house; and 3) the autopsy noted

Terrance had abrasions on his body that would be consistent with him dropping down through

the ceiling.

        Quinn’s motion contends that the deposition testimony of Kevin Kellom (and Teria

Kellom) should be entirely discredited because of their inconsistencies, implausability, and lack

of corroborating evidence. (Defs.’ Br. at 14). He asserts that the “Court should not rely on

Kevin and Teria Kellom’s version of the shooting because they have no evidence other than their

testimony, and that testimony is implausible on its face and is utterly discredited by the record,

including by their own previous statements.” (Id.).

        In so asserting, Defendants direct the Court to Bruederle v. Louisville Metro Gov’t, 687

F.3d 771, 779 (6th Cir. 2012) and Chappell v. City of Cleveland, 585 F.3d 901, 906 (6th Cir.

2009). In those cases, the Sixth Circuit recognized that a district court “is not obliged to, and

indeed should not, rely on the nonmovant’s version [of the events] where it is ‘so utterly

discredited by the record’ as to be rendered a ‘visible fiction.’” Chappell, 585 F.3d at 906

(quoting Scott v. Harris, 550 U.S. 372, 378-80 (2007)); see also Pennington v. Terry, 644 F.


                                                  38
App’x 533, 538 (6th Cir. 2016) (explaining that while the court is generally required to adopt the

plaintiff’s version of the facts, that is not so when the plaintiff’s version is “blatantly

contradicted by the record,” and noting that “exception most commonly applies where the record

contains a videotape depicting the disputed facts and contradicting one party’s version of

events.”).

        This Court does not believe this is one of those rare cases where the testimony of the

plaintiff is so utterly contradictory, or so discredited by the record evidence, that the Court can

simply discredit it for purposes of summary judgment. This is not a case where there is video

evidence of the events, that expressly discredits the plaintiff’s version of events. There is no

video evidence of the shooting, or of any events that occurred inside the house.

        While there are some inconsistencies and differences between Kevin Kellom’s statement

given on the day of the event, and his deposition taken three years later, that is not that unusual,

especially given the time gap. Moreover, his basic version of the key facts remains fairly

consistent: once the officers and Terrance were downstairs in the hallway, Terrance was cussing

at the officers but was not resisting. At the time he was shot by Quinn, Terrance had his hands

upwards and open and he was not holding anything, including a hammer.

        In addition, the versions of events are not so contradictory as to be totally discredited by

the physical evidence. It appears that one of two things happened on the day of the shooting: 1)

Terrance broke a hole in the attic crawl space and came through the floor to the downstairs

bedroom, and then entered the hallway; or 2) Terrance came down the stairs with officers, and

then entered the hallway. (See Diagram of House, Defs.’ Ex. 10). Regardless of how Terrance

got downstairs, the key facts are what occurred while Terrance was in the hallway on the main


                                                   39
floor, right before he was shot. If Terrance was not resisting, and had his hands up and open,

and had no weapon, then a reasonable jury could find that Quinn used excessive force. Terrance

could have come through the floor, leaving fibers on his clothes and abrasions on his body, and

yet entered the hallway without a hammer, and had his hands upwards and open at the time he

was shot.

        For this Court to simply discredit all of Kevin Kellom’s testimony would be for the Court

to improperly make a credibility determination at the summary judgment stage. This is

especially so in light of other evidence, such as Fitzgerald’s deposition testimony, that when

construed in the light most favorable to Plaintiffs, could support Kevin Kellom’s testimony that

Terrance was not wielding a hammer at the time he was shot. Defendant Quinn is not entitled to

qualified immunity as to the Estate’s excessive force claim against him. That claim shall

proceed to a jury trial.



III.    The Monell Liability Count Against The City And Chief Craig

        The City of Detroit Defendants also ask the Court to dismiss Count VIII because there

can be no basis for municipal liability in this action because there are no remaining § 1983

claims in this case:

        [B]efore a Monell claim may be made, Plaintiffs must establish that § 1983 has
        been implicated; and a § 1983 claim cannot be made without showing that an
        officer deprived a person of a Constitutional right, while acting under color of
        State law. Hence, because the alleged conduct occurred at the hands of officers
        acting under color of Federal law, § 1983 is not implicated and Summary
        Judgment for City of Detroit and Chief Craig is appropriate.

(Defs.’ Br. at 8-9).

        The Court agrees that the Monell liability count must be dismissed because there can be

                                                40
no basis for municipal liability in this case, given the claims that remain.4

IV.    The Estate’s FTCA Claims Against The United States

       There are two separate tort claims pending against the United States: 1) a claim under

Michigan’s wrongful death statute (Count V); and 2) a claim for intentional infliction of

emotional distress under Michigan law (Count VI). In the summary judgment motion filed by

the United States, it challenges both of those claims.

       A.        Subject Matter Jurisdiction Challenge To The Estate’s FTCA Claim

       The Government asserts that the Estate’s FTCA claims must be dismissed because the

Estate did not exhaust its administrative remedies and this Court therefore lacks subject matter

jurisdiction. The Government notes that the way the issue was briefed by the parties, at the

motion-to-dismiss phase, the issue presented was whether the Estate’s original complaint

asserted FTCA claims against the United States. (Def.’s Br. at 2). The Government’s motion

asserts that “by framing the issue in this manner, defendant United States inadvertently

mischaracterized the jurisdictional issue” and, in this motion, seeks to clarify and re-assert its

jurisdictional argument. (Id.).

       In response, Plaintiffs’ brief complains that the Government is raising an issue that the

Court has already considered. Plaintiffs assert that it is improper for the Government to raise

this argument.

       As the Government’s reply brief notes, however, this is a challenge to the Court’s subject

matter jurisdiction. A challenge to subject matter jurisdiction can be raised at any time and can


       4
          Following the Court’s ruling on the motions to dismiss, the City of Detroit Defendants
filed a motion seeking reconsideration, asking the Court to rule that there can be no municipal
liability as to the City. In light of this ruling, that motion is moot.

                                                 41
never be waived. See, e.g., Herr v. U.S. Forest Serv., 803 F.3d 809, 813-14 (6th Cir. 2015) (“In

the absence of subject-matter jurisdiction, a federal court must dismiss the lawsuit – no matter

how far along the litigation has progressed (including to the last-available appeal), no matter

whether the parties forfeited the issue, no matter indeed whether the parties have waived it.”).

As such, the Court will consider this challenge to this Court’s subject-matter jurisdiction over the

FTCA claims in this case.

       The way this issue unfolded at the motion-to-dismiss phase, the Court considered

whether the Estate’s original complaint asserted FTCA claim or named the United States as a

Defendant:

               This Court agrees that if the original complaint filed by the Estate asserted
       a FTCA claim against the United States, then it would have been premature
       because it was filed on April 6, 2017, before the Estate had even filed its
       administrative claim. If such a premature complaint had been filed by the Estate,
       then the Estate would have to file a new lawsuit after the denial of its
       administrative complaint, not an amended complaint in this action. In addition, if
       that were the case, because the Estate’s administrative denial occurred on
       February 1, 2018, a new lawsuit would have had to have been filed by the Estate
       by August 1, 2018. Accordingly, if the Estate’s original complaint asserted a
       FTCA claim against the United States, the Court would have to dismiss this
       action for lack of subject matter jurisdiction and, because August 1, 2018 has now
       passed, the Estate’s wrongful death claim would be time-barred.
               That brings us what appears to be the real issue – whether the Estate’s
       original complaint asserted FTCA claims against the United States.

(ECF No. 52 at PageID.560). This Court then stated that while it was not aware of any Sixth

Circuit cases directly on point as to this issue, a published Ninth Circuit case, Valadez-Lopez v.

Chertoff, 656 F.3d 851 (9th Cir. 2011), appeared to support the Estate’s position that the original

complaint did not assert FTCA claims because it did not name the United States as a Defendant

or reference the Federal Tort Claims Act. As such, this Court declined to dismiss the Estate’s

FTCA claims at the motion-to-dismiss phase.

                                                42
       The Government’s current motion contends the inquiry before the Court is “whether the

Estate had exhausted its administrative remedies before the Attorney General first certified under

the Westfall Act that the employee was acting within the scope of his employment at the time of

the alleged negligence.” (Govt.’s Br. at 2). As explained below, the Government has now set

forth a cogent argument, supported by on-point references to Sixth Circuit and Supreme Court

authority, that the Estate failed to exhaust administrative remedies and, therefore, this Court

lacks subject matter jurisdiction over the FTCA claims asserted against the United States. The

Government’s current motion makes two critical points that change the outcome here.

       Before getting to those two critical points, an overview of the relevant concepts is

provided here.

       Under the FTCA, lawsuits against governmental employees acting in their official

capacities are treated as suits against the United States. Kentucky v. Graham, 473 U.S. 159, 166

(1985). The FTCA, however, requires a plaintiff to exhaust administrative remedies prior to

instituting such a lawsuit. 28 U.S.C. § 2675; McNeil v. United States, 508 U.S. 106, 113 (1993).

       An administrative claim is deemed denied if six months pass without a decision. Id.

Once there has been a denial of claim, the claimant must file suit in federal court within six

months. 28 U.S.C. § 2401.

       When a claimant “prematurely” files a FTCA lawsuit (ie., when the claimant files it

before the denial of an administrative claim), then the federal court lacks subject matter

jurisdiction over the action and it must be dismissed. McNeil, supra. Following McNeil, several

courts have ruled that premature FTCA suits cannot be cured by virtue of filing an amended

complaint in the same action, after the administrative claim is denied. Rather, in such situations,


                                                 43
a new lawsuit must be initiated within the applicable six-month time period for filing suit after

the denial. See, e.g., Duplan v. Harper, 188 F.3d 1195, 1199 (10th Cir. 1999); Sherman v.

United States, 48 F.Supp.3d 1019, 1024 (E.D. Mich. 2014); VanHorn v. Walton, 2013 WL

119252 at *2 (E.D. Mich. 2013); Brown v. United States, 2010 WL 11610545 at * 2 (N.D. Ohio

2010).

         “The Federal Employees Liability Reform and Tort Compensation Act of 1988,

commonly known as the Westfall Act, accords federal employees absolute immunity from

common-law tort claims arising out of acts they undertake in the course of their official duties.”

Osborn v. Haley, 549 U.S. 225, 229 (2007) (citing 28 U.S.C. § 2679(b)(1)). When a federal

employee such as Quinn is sued for wrongful or negligent conduct, the Westfall Act “empowers

the Attorney General to certify” that he “‘was acting within the scope of his office or

employment at the time of the incident out of which the claim arose.’” Id.

                1.      The Estate’s Original Complaint Is Deemed To Have Asserted A
                        FTCA Under Sixth Circuit Authority, And It Was Prematurely Filed
                        Before The Estate Filed An Administrative Claim.

         In its motion, the United States directs the Court to a Sixth Circuit case that reflects that

when a plaintiff asserts any tort claim against a federal employee alleged to have occurred while

the employee was acting in his official capacity – which is the situation here as to Quinn – that is

considered a FTCA claim for purposes of administrative exhaustion regardless of whether it was

labeled as such in the complaint. In Harris, the Sixth Circuit stated:

         [Plaintiff’s] second amended complaint included allegations of torts committed by
         governmental employees acting in their official capacities. [Plaintiff’s] claims
         are cognizable, if at all, under the FTCA. Accordingly, the district court properly
         applied FTCA law to its decisions regarding those claims. In particular, the
         district court found [Plaintiff] had not conformed to the administrative exhaustion
         requirement of the FTCA, under which he should have filed a claim with the

                                                   44
       appropriate federal agency and waited for the claim to be denied before filing suit.

Harris v. City of Cleveland, 7 F. App’x 452, 458 (6th Cir. 2001) (emphasis added). The United

States asserts that “[a]s a result, the holding in Harris indicates that the Sixth Circuit considers

any tort claim against a federal employee alleged to have occurred while the employee was on

duty and performing his or her job duties to be an FTCA claim for purposes of administrative

exhaustion, whether or not the plaintiff labeled it as such. Because this precedent conflicts with

the Ninth Circuit’s assumptions in Valdez-Lopez, this Court should follow Harris and not

Valdez-Lopez.” (Def.’s. Br. at 13).

       The Estate’s original complaint was filed on April 6, 2017. That complaint did not name

the United States as a Defendant and did not reference the Federal Tort Claims Act. But it

identified Defendant Quinn as a “federal law enforcement agent employed by Immigration and

Customs Enforcement, a federal agency organized and existing under the laws of the United

States” and expressly alleged that Quinn acted “within the course and scope of his employment,

and under color of federal law.” (ECF No. 1 at PageID.4). The original complaint included a

wrongful death claim against Quinn under Michigan law.

       As such, the Estate’s claim against Quinn in the original complaint was one under the

FTCA, even though Plaintiffs’ Counsel did not label it as such. It is undisputed that the Estate

did not file an administrative claim prior to filing this action. Accordingly, the Estate’s counsel

filed this FTCA action prematurely.

               2.      In Addition, Even If The Original Complaint Were Not Deemed To
                       Have Asserted A FTCA Claim At The Time Of Filing, As Of October
                       16, 2017, The United States Was Deemed Substituted For Quinn In
                       This Action By Virtue Of The Certification, Which Would Also Make
                       This Action Prematurely Filed.


                                                  45
       The second critical point that the Government’s motion makes is that upon the Attorney

General’s certification under the Westfall Act, this action is automatically deemed to be brought

against the United States (not the named employee) and the litigation is thereafter governed by

the FTCA. Osborn, 549 U.S. at 228 & 230; 28 U.S.C. § 2679; see also Harbury v. Hayden, 522

F.3d 413, 416 (D.C. Cir. 2008) (“Upon the Attorney General’s certification, the tort suit

automatically converts to an FTCA” action against the United States and the FTCA’s

requirements apply to the case.); Zolman v. United States, 170 F.Supp.2d 746, 748 (W.D. Mich.

2001) (Upon certification, “the United States was automatically substituted as the party

defendant.”).

       Here, on October 16, 2017, Defendant Quinn filed a Motion for Partial Dismissal and

attached a Certificate of Scope of Employment as to Quinn as Exhibit 2 to the motion (ECF No.

12-3) and the motion stated that the United States should be substituted for Quinn as to the

wrongful death claim.

       Accordingly, even if the original complaint were not deemed to have been brought under

the FTCA by virtue of Harris, then “by automatic action of the Westfall Act and the Attorney

General’s certification, the Estate asserted an FTCA claim against the United States” as of

October 16, 2017. (Defs.’ Br. at 5).

       The Estate did not file an administrative complaint until April 25, 2017 – after it filed this

case. That claim was deemed administratively denied six months later, on October 25, 2017.

Thus, that would be the earliest date which the Estate could have filed this action. As such, even

if this case were not deemed to be a FTCA action until October 16, 2017, it still would have been

prematurely filed.


                                                46
                 3.     Because The Estate Prematurely Filed This Action, Before The Actual
                        Or Constructive Denial Of Its Administrative Claim, This Court Must
                        Dismiss The FTCA Claims In This Action For Lack Of Subject
                        Matter Jurisdiction.

          As noted above, and as explained in this Court prior Opinion & Order, when a premature

FTCA case is filed, it cannot be cured by virtue of filing an amended complaint in the same

action, after the administrative claim is denied. Rather, in such situations, the case must be

dismissed for lack of subject matter jurisdiction. The Court concludes that it lacks subject matter

jurisdiction over the Estate’s FTCA claims in this action and shall dismiss them.

                                   CONCLUSION & ORDER

          For the reasons set forth above, IT IS ORDERED that the City of Detroit Defendants’

summary judgment motion is GRANTED to the extent the Court RULES that: 1) Defendants

Eaton and Fitzgerald are entitled to qualified immunity as to the Bivens excessive force claims

asserted against them in Count I; 2) the Steagald claims in Count VII, are only cognizable as

Bivens claims, not § 1983 claims, because the officers were acting under federal and not state

law, and they only remain as to the Agents/Officers in their individual capacities; 3) Defendants

Eaton and Fitzgerald (and Quinn) are entitled to qualified immunity as to the Steagald claims

asserted in Count VII; and 4) the Monell liability count, Count VIII, fails as a matter of law

because there is no basis for imposing municipal liability in this action that has no viable § 1983

claims.

          IT IS FURTHER ORDERED that the court GRANTS the summary judgment motion

filed by the United States because the Court concludes that it lacks subject matter jurisdiction

over the Estate’s Federal Tort Claims Act claims in this action.

          IT IS FURTHER ORDERED that the summary judgment motion filed by Defendant

                                                47
Quinn is GRANTED IN PART AND DENIED IN PART. The motion is GRANTED to the

extent that the Court RULES that Defendant Quinn is entitled to qualified immunity as to the

Steagald claims asserted by Kevin and Teria Kellom in Count VII. The motion is DENIED in

all other respects.

        Accordingly, the Estate’s excessive force claim asserted against Defendant Quinn is the

sole remaining claim in this action. That claim shall proceed to a jury trial.

        IT IS SO ORDERED.

                                              s/Sean F. Cox
                                              Sean F. Cox
                                              United States District Judge

Dated: May 21, 2019




                                                 48
